Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing SUPPLEMENT DATED SEPTEMBER 29, 2009 TO THE CURRENTLY EFFECTIVE CLASS A, CLASS B AND CLASS C SHARES PROSPECTUS DATED MARCH 1, 2009 FOR THE HARTFORD MUTUAL FUNDS (THE PROSPECTUS) The Prospectus referenced above is revised as follows: The Hartford Balanced Income Fund In the section entitled Your Expenses, footnote 3 to the Shareholder Fees and Annual Operating Expense table is hereby deleted and replaced as follows: HIFSCO has contractually agreed to reimburse expenses (exclusive of taxes, interest expenses, brokerage commissions, acquired fund fees and expenses and extraordinary expenses) to the extent necessary to maintain total annual operating expenses for Class A shares, Class B shares and Class C shares at 1.25%, 2.00% and 2.00%, respectively. HASCO, the funds transfer agent, has contractually agreed to reimburse any portion of the transfer agency fees over 0.30% of the average daily net assets per fiscal year for all classes. Each contractual arrangement will remain in effect until February 28, 2011, and shall renew automatically for one-year terms unless HIFSCO or HASCO, respectively, provides written notice of termination of the expense reimbursement agreements to the Board of Directors of the fund. In addition, effective October 1, 2009, HIFSCO has voluntarily agreed to waive 0.50% of its management fees until October 31, 2010.
